IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 24, 2008
                                     No. 07-60002
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk
MERIANI MERIANI

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A78 569 377


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:*
       Meriani Meriani is a native and citizen of Indonesia who was admitted
into the United States in May 2000 and remained in the country beyond the
authorized period. An immigration judge (IJ) ordered Meriani removed but
granted her request for voluntary departure. The Board of Immigration Appeals
(BIA) affirmed the IJ’s decision. Meriani filed a motion to reopen on the ground
that she was seeking adjustment of status. The BIA denied Meriani’s motion to
reopen. The BIA also denied Meriani’s motion to reconsider the denial of her



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60002

motion to reopen on the ground that she failed to leave the United States by the
imposed deadline for voluntary departure, and was thus statutorily ineligible for
adjustment of status pursuant to 8 U.S.C. § 1229c(d).
      In this petition for review, Meriani argues that the BIA erred in denying
her motion to reopen because the evidence in the record proved that her husband
is a United States citizen by naturalization. She thus argues that she is eligible
for adjustment of status. Meriani further argues that the BIA’s interpretation
of 8 U.S.C. § 1229c(d) should be rejected by this court because it creates a
conflict between the statutory provisions on voluntary departure and a motion
to reopen. She asserts that because of this conflict, the rule of lenity should be
applied in her case.
      The BIA’s interpretation of the applicable statutes rendering Meriani
ineligible for adjustment of status was reasonable. See Banda-Oritz v. Gonzales,
445 F.3d 387, 389-91 (5th Cir. 2006), cert. denied, 127 S. Ct. 1874 (2007). As
Meriani was ineligible for adjustment of status, the BIA did not abuse its
discretion by denying her motion to reconsider on that basis. See Singh v.
Gonzales, 436 F.3d 484, 487 (5th Cir. 2006); Zhao v. Gonzales, 404 F.3d 295, 303-
04 (5th Cir. 2005). As such, Meriani’s rule of lenity argument is unavailing. See
United States v. Cooper, 966 F.2d 936, 944 (5th Cir. 1992). Accordingly, her
petition for review is denied.     Her requests for a stay of removal and
compensation under the Equal Access to Justice Act are denied as well.
      DENIED.




                                        2